Citation Nr: 1820759	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 035A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's April 4, 2012 decision that denied an initial rating in excess of 20 percent for anterior spurring at L4-5 and lumbar spondylosis. 

(The issues of whether new and material evidence has been received to reopen a service connection claim for right and left ankle disabilities, entitlement to service connection for right and left ankle disabilities, entitlement to right and left disabilities, entitlement to service connection for right and left hip disabilities, entitlement to service connection for chronic fatigue, entitlement to service connection for a disability manifest by vitamin deficiency, whether a reduction from 20 percent to 10 percent for right and left leg radiculopathy, effective June 20, 2013, was proper, whether a reduction from 20 percent to 10 percent for degenerative disc disease of the lumbar spine, effective June 20, 2013, was proper, entitlement to a rating in excess of 20 percent prior to April 24, 2014 and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine, entitlement to ratings in excess of 20 percent for right and left leg radiculopathy, and entitlement to earlier effective dates for the awards of service connection for right and left leg radiculopathy are addressed in a separate decision.)



REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from May 2002 to September 2002 and active duty from October 2007 to October 2008, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  He has additional periods of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on the Veteran's January 2013 motion alleging CUE in the Board's April 4, 2012 decision.  

In November 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcript of that hearing is associated with the claims file.  

FINDINGS OF FACT

1.  In an April 4, 2012 decision, the Board denied entitlement to an initial rating in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis (now rated as degenerative disc disease of the lumbar spine, facet osteoarthropathy, and neural foraminal stenosis).

2.  In determining that an initial rating in excess of 20 percent for the Veteran's lumbar spine disability was not warranted, the April 4, 2002 Board decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome. 


CONCLUSION OF LAW

The April 4, 2002 Board decision that denied an initial rating in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis (now rated as degenerative disc disease of the lumbar spine, facet osteoarthropathy, and neural foraminal stenosis) does not contain clear and unmistakable error.  38 U.S.C. § 7111 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations 
Under 38 U.S.C. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

The Court has established a three-pronged test, each of which must be met before CUE is established:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310 (1992)); see 38 C.F.R. § 20.1403(a).

Factual Background  

In October 2008, within a year following separation from his service, the Veteran filed a service connection claim for a low back disability.  

In a March 2009 rating decision, the VA Regional Office (RO) in Muskogee, Oklahoma granted service connection for anterior spurring of L4-5 and lumbar spondylosis (now rated as degenerative disc disease of the lumbar spine, facet osteoarthropathy, and neural foraminal stenosis) and assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective October 9, 2008.  

Thereafter, the Veteran perfected his appeal as to the assigned disability rating for the award of service connection for anterior spurring of L4-5 and lumbar spondylosis.  In a April 4, 2012 decision, the Board denied the Veteran's appeal.  

At the time of the April 2012 Board decision, the record contained the Veteran's service treatment records, VA treatment records dated through March 2012, February 2009 and November 2011 VA examination reports, private orthopedic treatment records, and his testimony at a February 2012 Board hearing before a VLJ other than the undersigned. 

The Veteran's service treatment records dated through October 2008 reflect his complaints of low back pain that radiated to his lower extremities.  In an August 2008 service treatment record, the treating physician examined that the Veteran's lumbar spine showed tenderness on palpation and spasms of the paraspinal muscles and that the lumbar spine exhibited decreased ranges of motion, to include flexion and extension.  The lumbar spine had a normal appearance and exhibited no warmth on palpation.  An August 2008 X-ray report provides an impression of mild anterior spondylolisthesis of L5 on S1 secondary to bilateral spondylolysis at L5.  

VA treatment records dated through March 2012 continue to reflect continued complaints of chronic low back pain that radiated into the lower extremities.  Specifically, an October 3, 2008 VA X-ray report reveals normal vertebral body heights and intervertebral disc spaces.  Normal lumbar lordosis was shown.  The X-ray report also indicates that there was "a suggestion of bilateral pars defects at L4 and L5."  An October 15, 2008 VA treatment note indicates that there was normal range of motion in lower back and that straight leg raising test was negative.  A December 2008 VA treatment note indicates that the Veteran continued to report chronic low back pain with radicular pain.  The range of motion was examined to be within full limits for bilateral lower extremities, although lumbar flexion showed limitation "about 12 inches of[f] the ground."  

A January 2009 private X-ray report contains an impression of anterior spurring at L4-5.  A February 2009 MRI report indicates that there was minimal diffuse spondylosis.  In a December 2010 private treatment note, Dr. C.C. reported the Veteran's complaint of low back pain and provided an impression of ankylosing spondylitis with inflammatory back pain.  In a June 2011 private treatment record, Dr. C.C. noted the Veteran's continued complaints of low back pain and provided assessments of ankylosing spondylitis and L5-S1 spondylolisthesis based on X-ray findings.  

The February 2009 VA examination report reflects the Veteran's report of stiffness and numbness of the lumbar spine as well as constant lower back pain that radiated into the legs, which caused numbness in the lower extremities.  The Veteran further reported that the lumbar spine symptoms did not result in any incapacitation.  The examiner observed that the Veteran's posture and gait were within normal limits.  Muscle spasm and tenderness were absent.  On range of motion testing, the Veteran's flexion was limited to 58 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 26 degrees, and bilateral rotation to 30 degrees due to pain.  The examiner found that there was no evidence of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement and rendered a diagnosis of anterior spurring of L4-5 and lumbar spondylosis.  

In the November 2011 VA examination report, the examiner noted that the Veteran reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  No bladder problem was reported.  On physical examination, the Veteran exhibited no radiating pain on movement, muscle spasm, tenderness, or guarding of movement.  There was no weakness and the muscle tone was normal.  Range of motion testing results showed flexion limited to 40 degrees due to pain.  Extension and bilateral lateral flexion were limited to 20 degrees, and bilateral rotation was limited to 30 degrees.  Pain was found to be a major functional impairment.  The inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The examiner confirmed the diagnosis of anterior spurring of L4-5 with lumbar spondylosis.  

At a February 2012 Board hearing, the Veteran testified that he experienced chronic low back pain that resulted in decreased ranges of motion and functional limitations, such as difficulty bending and touching his toes.  See February 2012 Hearing Tr. at 5-6. 

In his January 2013 motion, as later supplemented by his testimony at the November 2017 Board hearing before the undersigned and a December 2017 correspondence, the Veteran argued that the Board committed CUE in its denial of an initial rating in excess of 20 percent for his lumbar spine disability.  Specifically, the Veteran argued that the Board erred in applying 38 C.F.R. § 4.71a, Diagnostic Code 5242 (for degenerative arthritis of the spine), rather than diagnostic codes specific to his diagnosis of ankylosing spondylitis (i.e. under Diagnostic Code 5240).  He has also pointed to Diagnostic Code 5002 (for rheumatoid arthritis) as a basis for a higher rating for his lumbar spine disability in support of his CUE motion.  See January 2013 Motion at 10.  In the December 2017 correspondence, the Veteran additionally suggested that the February 2009 and November 2011 VA examination reports were inadequate given that the examiners provided diagnoses of anterior spurring at L4-5 and lumbar spondylosis, rather than a more accurate diagnosis of ankylosing spondylitis, for which the pertinent diagnostic code under the rating schedule would have warranted a higher rating for his lumbar spine disability. 

The Board observes that, to the extent the Veteran has alleged CUE in the March 2009 rating decision, such decision was subsumed by the Board's April 2012 decision.  38 C.F.R. § 20.1104.

Analysis 
Considering the record in light of the governing legal authority, the Board finds that the Board did not commit CUE when it denied an initial rating in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis (now rated as degenerative disc disease of the lumbar spine, facet osteoarthropathy, and neural foraminal stenosis) in the April 4, 2012 decision.  

Under the law extant at the time of the April 4, 2012 Board decision (which is essentially the same as the present governing legal authorities for evaluation of the spine), the rating schedule directed that the General Rating Formula for Diseases and Injuries of the Spine be applied for diagnostic codes from 5235 to 5243.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  Of note, Diagnostic Code 5240 pertains to ankylosing spondylitis.  Diagnostic Code 5242 pertains to degenerative arthritis of the spine.  At the time of the April 2012 Board decision, the Veteran's lumbar spine disability was evaluated as 20 percent disabling under Diagnostic Code 5242.  

Under the Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine. 

The Veteran has contended that the Board misapplied the diagnostic codes for evaluation of his lumbar spine disability.  Specifically, he has argued that Diagnostic Code 5240, pertaining to ankylosing spondylitis, was the proper diagnostic code, and that applying such diagnostic code would have resulted in a higher rating for his lumbar spine disability.  That argument must fail because in essence, his position amounts to no more than a disagreement as to how the facts were weighed or evaluated, which is not the type of administrative error reversible under 38 C.F.R. § 3.105(a).  See Damrel, 6 Vet. App. at 246.  Indeed, at the time of the April 2012 Board decision, the record contained clinical diagnoses of anterior spurring of L4-5 and lumbar spondylosis,  see January 2009 private X-ray report; February 2009 VA examination report, which was then appropriately evaluated as degenerative arthritis under Diagnostic Code 5242, to which the General Rating Formula for Diseases and Injuries of the Spine applied.  Under the Formula, a 20 percent was warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and the clinical evidence then of record shows that the Veteran's lumbar spine flexion was limited to 40 degrees, at worst, with associated functional impairments.  Given these facts, the Board appropriately continued the 20 percent rating under Diagnostic Code 5242 for the Veteran's lumbar spine disability, and as result, the Board cannot conclude that the evidence of record at the time of the April 2012 Board decision compelled the conclusion, to which no reasonable minds could differ, that an initial rating in excess of 20 percent was warranted for the Veteran's lumbar spine disability. 

Even assuming arguendo that the April 2012 Board decision contained an undebatable error given its alleged failure to apply Diagnostic Code 5240 pertaining to ankylosing spondylitis, as referenced above, the rating schedule directs the application of the General Rating Formula for Diseases and Injuries of the Spine for both Diagnostic Codes 5240 and 5242.  Therefore, such error would not have manifestly changed the outcome at the time it was made and cannot be basis for a CUE.   

While the Veteran has also pointed to Diagnostic Code 5002 (for rheumatoid arthritis) as a basis for CUE, see January 2013 Motion at 10, the evidence of record at the time does not show any indication of rheumatoid arthritis.  Consequently, such alleged failure does not constitute an undebatable error whereby without the error, a manifestly different result would have ensued. 

Next, in the December 2017 correspondence, the Veteran additionally suggested that the February 2009 and November 2011 VA examination reports were inadequate, given that the examiners provided diagnoses of anterior spurring at L4-5 and lumbar spondylosis, rather than a more accurate diagnosis of ankylosing spondylitis, for which diagnostic code would have undebatably warranted a higher rating for his lumbar spine disability.  Even if the Board accepted such argument that the Board essentially failed the duty to assist in that regard, for the sake of argument, that argument must fail as the precedents have clearly established that a breach of the duty to assist cannot form the basis of CUE. See Cook, 258 F.3d at 1311 (holding that VA's failure to provide the Veteran an adequate medical examination did not constitute a grave and procedural error, as such failure only left an incomplete, rather than an incorrect, record and thus did not form a basis for CUE);Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v.Brown, 6 Vet. App. 377, 383 (1994).  Moreover, as discussed above, such error would not have manifestly changed the outcome at the time it was made and cannot be basis for CUE. 

In light of the foregoing, the Board concludes that in the April 4, 2012 Board decision, there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it as made.  Accordingly, the motion for CUE in the April 2012 Board decision must be denied. 

ORDER

The motion for reversal or revision of the April 4, 2012 Board decision that denied entitlement to an initial rating in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis, on the grounds of CUE, is denied. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


